58Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, Cohen (US Pub No.: 2012/0224138), Hyde (US Pub No.: 2017/0071727), Xie (US Pub No.: 2019/0142577), as well as previously uncited art like Kontur (US Pub No.: 2021/0361414), Kontur (US Pub No.: 2021/0059812) and Curatu (US Pub No.: 2015/0134059) were taken to be the best combination of art. However, said art fails to teach the new limitation of 11/12/2021 wherein the intraocular lens of the pending application is claimed to be “comprising a non-apodized kinoform diffractive profile with equal area.” With respect to Curtau, while a kinoform like grating pattern is disclosed in the abstract, the lens is not disclosed as being “non-apodized” as required by the new amendment. From here, Kontur (US Pub No.: 2021/0361414) does teach a “saw-tooth-type, non-apodized diffractive profile” in [0022].  However, there was no teaching that indicated that the kinoform pattern of Curtau and the non-apodized diffractive profile of Kontur could be combined together, and there was no apparent motivation to do so presented in either application.  As such, independent claim 1 with dependent claims 2-21 are seen as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774